DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 has been considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  
8. A method for actuated movement using an artificial muscle including a 15collapsible skeleton, a flexible skin that, at least in part, defines a sealed volume in which the collapsible skeleton is contained, the method comprising at least one of the following actions to undergo a change in at least one of size and geometry: (a) displacing, releasing, or capturing fluid in or from the sealed volume, 20wherein the flexible skin expands or contracts with the displacing, releasing, or capturing of fluid and causes the collapsible skeleton; and (b) changing the temperature of fluid in the sealed volume.

There appears to be a typo in claim 1. The recitation of “and causes the collapsible skeleton” appears to be abruptly cut off or misplaced.
Examiner believes claim 8 should read
8. A method for actuated movement using an artificial muscle including a 15collapsible skeleton, a flexible skin that, at least in part, defines a sealed volume in which the collapsible skeleton is contained, the method comprising at least one of the following actions and causes the collapsible skeleton to undergo a change in at least one of size and geometry: (a) displacing, releasing, or capturing fluid in or from the sealed volume, 20wherein the flexible skin expands or contracts with the displacing, releasing, or capturing of fluid; and (b) changing the temperature of fluid in the sealed volume.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
“the fluid displacing, releasing, or capturing mechanism is a source of vaporized combustion products or source or sink of other vaporized chemical products or reactants and is contained inside the sealed volume” as claimed in claim 4 must be shown or the feature(s) canceled from the claim(s). 
Applicant’s drawings do not appear to show any embodiment using a source of vaporized combustion products or source or sink of other vaporized chemical products or reactants that is contained inside the sealed volume. There does not appear to be any associated reference characters for these sources or sinks of combustion or chemical products either.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fluid displacing, releasing, or capturing mechanism configured to increase or decrease fluid pressure inside the sealed volume via at least one of displacing, releasing, or capturing a fluid”, and
“a heating or cooling element configured to change the temperature of fluid in the sealed volume to thereby increase or decrease the pressure of the fluid”
as recited in claim 1.

The term “mechanism” is a nonce term that does not imbue any structure, and is paired with the function of being configured to increase or decrease fluid pressure inside the sealed volume via at least one of displacing, releasing, or capturing fluid. Applicant’s a fluid displacing, releasing, or capturing mechanism is disclosed in the specification to be “a pump or fan or source of vaporized combustion products or a source or sink of other vaporized chemical products or reactants”.

“These temperature changes, which increase or decrease the pressure of the internal fluid in the sealed volume, can be achieved through both physical methods (e.g., liquid nitrogen or solid carbon dioxide can be supplied as a cooling agent-for example, pumped through a conduit passing through the sealed volume-to extract heat via thermal conduction; or an electrical heating system can be used to increase the temperature via, e.g., resistive heating) and chemical methods (e.g., exothermic or endothermic reactions).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, applicant does not provide any substantive discussion as to what these vaporized combustion products are, or what these vaporized chemical products or reactants are, and does not disclose how they are embodied or how they 

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement:		
B. The nature of the invention.
Applicant’s claims are directed to an artificial muscle system, which is configured to deploy or contract a skeleton contained within a sealed volume inside a flexible skin. Applicant’s disclosure does not discuss how the use of a source or sink of vaporized 
C. The state of the prior art.		
The prior art does not appear to disclose any examples of using a source or sink of vaporized combustion or chemical products or reactants contained inside a sealed volume to deploy or contract a collapsible skeleton within a sealed volume inside a flexible skin.
D. The level of one of ordinary skill.
One of ordinary skill in the art would not know how to make or use a source or sink of vaporized combustion or chemical products or reactants contained inside a sealed volume to deploy or contract a collapsible skeleton within a sealed volume inside a flexible skin because this does not appear to be a conventional or well-known technique in the art as no prior art system appears to disclose this feature.
F. The amount of direction provided by inventor.
The inventor does not appear to provide any substantive direction for making and using this feature of a source or sink of vaporized combustion or chemical products or reactants contained inside a sealed volume to deploy or contract a collapsible skeleton within a sealed volume inside a flexible skin.
G. The existence of working examples.
There does not appear to be any working examples in the prior art of a source or sink of vaporized combustion or chemical products or reactants contained inside a 
H. The quantity of experimentation.
There would be an undue amount of experimentation required to make and use applicant’s claimed device of claim 4 because applicant has not discussed any of the chemical or combustion products or reactants, does not discuss how they would be embodied in the device, how they would be used, and what effects would occur, etc.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 4 is not enabled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 9790968), hereinafter ‘Yang’, which has a prior publication date of Jan 21, 2016.
Yang discloses:
1. An artificial muscle system, comprising: a collapsible skeleton (111, the bucklable structures within the soft body); a flexible skin (the outer layer of the device that houses all the internal structures) in which the collapsible skeleton is contained and that, at least in part, defines a sealed volume in which the collapsible skeleton is contained, wherein the flexible skin and the collapsible skeleton are configured for the flexible skin to provide a pulling force on the collapsible skeleton with a pressure difference between the inside of the sealed volume and a surrounding environment to change at least one of the dimensions and thus geometry of the collapsible skeleton (See Fig. 1B, collapsible skeleton changes geometry due to buckling when a vacuum is applied to tube 119 which contracts the soft body and thus the internal skeleton); and a muscle actuation mechanism including at least one of the following to deploy or contract the collapsible skeleton: (a) a fluid displacing, releasing, or capturing mechanism configured to increase or decrease fluid pressure inside the sealed volume via at least one of displacing, releasing or capturing a fluid (the vacuum device that applies vacuum pressure to tube 119 is a fluid displacing, releasing or capturing mechanism).

2. The artificial muscle system of claim 1, wherein the artificial muscle system includes a port (tube 119 has a port), wherein the port provides fluid communication between the sealed volume and the fluid displacing, releasing, or capturing mechanism.



5. The artificial muscle system of any of claims 1-4, wherein the collapsible skeleton comprises at least one of (a) hinges, (b) pin joints, and (c) rigid segments linked with flexures, wherein the rigid segments are more rigid than the flexures such that the rigid segments can pivot relative to one another at the flexures to change at least one of the size and geometry of the collapsible skeleton (rigid segments 113, flexures are 111 (bucklable structures)).

7. The artificial muscle system of any of claims 1-4, wherein the collapsible skeleton comprises a plurality of discontinuous segments mounted to the flexible skin (skeleton 111, 113, etc. are discontinuous segments mounted to the soft body exterior which is the flexible skin).

8. A method for actuated movement using an artificial muscle including a collapsible skeleton, a flexible skin that, at least in part, defines a sealed volume in which the collapsible skeleton is contained, the method comprising at least one of the following actions and causes the collapsible skeleton to undergo a change in at least one of size and geometry: (a) displacing, releasing, or capturing fluid in or from the sealed volume, wherein the flexible skin expands or contracts with the displacing, releasing, or capturing of fluid (Col. 11-12 discloses expanding or contracting the flexible skin soft 

9. The method of claim 8, wherein the fluid is displaced out of the sealed volume (see Col. 11-12).

10. The method of claim 8 or 9, wherein the displacement, capture or release of fluid changes the pressure in the sealed volume, producing a volume change to establish a pressure equilibrium with a surrounding environment (Col. 11-12, in between the states seen in Fig. 1B, an equilibrium state exists in which pressure is at equilibrium with the surrounding environment).

11. The method of claim 8, wherein the artificial muscle is used to actuate a robotic appendage to manipulate or displace an object (Col. 12 and Fig. 1C discloses using the device to displace an object).

Claim(s) 1, 2, 3, 6, 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakata et al. (US 2019/0192821), hereinafter ‘Nakata’.
Nakata discloses:
1. An artificial muscle system (device of Nakata may be utilized as an artificial muscle system, this recitation in the preamble appears to be an intended use of the device claimed in the body of the claim and therefore does not have patentable weight), comprising: a collapsible skeleton (12); a flexible skin (11) in which the collapsible 
(b) a heating or cooling element configured to change the temperature of fluid in the sealed volume to thereby increase or decrease the pressure of the fluid (paragraph [0119]).

2. The artificial muscle system of claim 1, wherein the artificial muscle system includes a port (see Fig. 11, ports connected to 44, 45 are apparent), wherein the port provides fluid communication between the sealed volume and the fluid displacing, releasing, or capturing mechanism.



6. The artificial muscle system of any of claims 1-4, wherein the collapsible skeleton comprises a coil spring (12).

8. A method for actuated movement using an artificial muscle including a collapsible skeleton, a flexible skin that, at least in part, defines a sealed volume in which the collapsible skeleton is contained, the method comprising at least one of the following actions to undergo a change in at least one of size and geometry:(a) displacing, releasing, or capturing fluid in or from the sealed volume, wherein the flexible skin expands or contracts with the displacing, releasing, or capturing of fluid and causes the collapsible skeleton (see claim 1 rejection, skeleton coil 12 is deformed which is a change in size or geometry when pressurized fluid is forced into the device to expand flexible skin 11, or retract when pressure is released from the device); and (b) changing the temperature of fluid in the sealed volume (paragraph [0119]).

9. The method of claim 8, wherein the fluid is displaced out of the sealed volume (45 allows fluid to be displaced out of the sealed volume of the device).

10. The method of claim 8 or 9, wherein the displacement, capture or release of fluid changes the pressure in the sealed volume, producing a volume change to establish a pressure equilibrium with a surrounding environment (the pressure within the device of 

11. The method of claim 8, wherein the artificial muscle is used to actuate a robotic appendage to manipulate or displace an object (the device of Fig. 11 is capable of being used to actuator as a robotic appendage or to displace an object because its movements may be adapted to manipulate or displace an object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 8, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homann (US 5937732).
Regarding claims 1, 2, 3, 6, 8, 9, 10 and 11, Homann discloses a device capable of functioning as an artificial muscle system that contracts due to fluid displacement within the device. Homann teaches a collapsible skeleton in the form of a coil spring 7, housed within a flexible skin 6, in which a fluid port 6’ allows fluid displacement into and out of the inner chamber of the device which causes the device to contract or extend which changes the dimensions and geometry of the collapsible skeleton coil spring 7. 
Homann does not explicitly disclose the mechanism that displaces the fluid. 

Homann does not explicitly disclose establishing a pressure equilibrium with a surrounding environment, however, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either recognized or modified the device to be at equilibrium with a surrounding environment while not in use (not pressurized) so that there is no unnecessary stress to the device which would undesirably increase wear when not in use. Decreasing unnecessary wear on the device is deemed beneficial and therefore would have been obvious to one of ordinary skill in the art.
Homann does not explicitly disclose using this device to manipulate or displace an object, however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have attached an object to be manipulated or displaced to this device to make use of the mechanical force/motion that is imparted by the .

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a tension piston system or its corresponding method of using a tension piston system, comprising: a chamber; a piston contained in the chamber, the piston comprising: a) a collapsible skeleton; b) a flexible skin in which the collapsible skeleton is contained and that, at least in part, defines (i) a volume inside the piston in which the collapsible skeleton is contained and (ii) a volume outside the piston yet inside the chamber, wherein the flexible skin seals the volume inside the piston from the volume outside the piston, and wherein the flexible skin and the collapsible skeleton are configured for the flexible skin to provide a pulling force on the collapsible skeleton with a pressure difference between the volume inside the piston and the volume outside the piston to change at least one of the dimensions and thus geometry of the collapsible skeleton; and c) a connector mounted to the collapsible skeleton or the flexible skin, and configured to be displaced or rotated when the size or geometry of the skeleton changes and to convey that displacement or 
While the prior art discloses many embodiments of piston-cylinder devices, none appear to disclose nor render obvious a tension piston system that includes a collapsible skeleton within a flexible skin within the piston that is housed within a cylinder in which there is a fluid port connected to the volume inside the piston and another in fluid communication with the volume outside the piston, etc. 
Claim 13 is allowed because it depends from allowed claim 12. 
Applicant’s tension piston system is disclosed to offer advantages compared with conventional piston systems such as producing a large force/torque at a low pressure; allowing the force/torque profile to be tuned by using different piston skeletons; a single tension piston can have multiple force/torque outputs in different directions/orientations with different amplitudes, and at different rates; multiple tension pistons can be arranged into a single chamber and powered by a single fluid pressure; the friction between the tension piston, and the chamber wall can be very low (even close to zero), as the sealing of these two parts is not necessarily needed; both rigid and flexible materials can be used in a tension piston system, and the system can be built with a compliant body and with various shapes--rather than a rigid cylindrical body, etc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 9850922), Immega et al. (US 4939982), Suzumori et al. (US 4976191), Seto et al. (US 2002/0157388), Schulz (US 7086322), all disclose fluid actuated soft body devices pertinent to applicant’s disclosure. 
Weant (US 0884694) discloses a piston device in which a flexible skin 18 houses a skeleton 21 within the piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        January 27, 2022